908 F.2d 967Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Glenn Russell HALL, Jr., Plaintiff-Appellant,v.COMMONWEALTH OF VIRGINIA;  Virginia Department ofCorrections;  Virginia State Penitentiary;  R.M. Muncy,Warden;  Toni V. Bair, Regional Administrator;  C.D.Mizzell, Adjustment Committee Chairman, Defendants-Appellees.
No. 90-6289.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 4, 1990.Decided:  June 20, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  David G. Lowe, United States Magistrate.  (C/A No. 89-644-R).
Glenn Russell Hall, Jr., appellant pro se.
Mark Ralph Davis, Office of the Attorney General of Virginia, Richmond, Va., for appellees.
E.D.Va.
AFFIRMED.
Before ERVIN, Chief Judge, and CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Glenn Russell Hall, Jr. appeals from the magistrate's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the magistrate's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Hall v. Virginia, C/A No. 89-644-R (E.D.Va. Feb. 23, 1990).  We deny Hall's motion for the appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED